         Case 1:20-cr-00188-JSR Document 176 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                            Case No. 1:20-cr-00188 (JSR)
                   -against-
                                                            (ECF Case)
 RUBEN WEIGAND,

                       Defendant.



                               NOTICE OF FILING OF LETTER

       PLEASE TAKE NOTICE that attached is a letter to Hon. Jed S. Rakoff from Michael J.

Gilbert dated February 18, 2021.

Dated: New York, New York
       February 18, 2021                      DECHERT LLP


                                              By: /s/ Michael J. Gilbert
                                                  Michael J. Gilbert
                                              michael.gilbert@dechert.com
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036-6797
                                              Tel.:(212) 698-3500
                                              Fax: (212) 698-3599

                                              Attorneys for Ruben Weigand
